Citation Nr: 1236732	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  03-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1981 to March 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims files are now in the jurisdiction of the Waco, Texas RO.  In his April 2003 substantive appeal the Veteran requested a Travel Board hearing.  He was scheduled for such hearing, but advised the RO he was unable to attend on the date in February 2006 when it was scheduled. He asked that it be rescheduled.  The hearing was rescheduled in June 2006 rescheduled, when the Veteran failed to report.  The case was before the Board in October 2006 and in April 2009 when it was remanded for further development.

In April 2010, the Board denied the claims.  The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court). In August 2010, the Court endorsed a Joint Motion for Remand (Joint Motion) of the parties and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.  The case was thereafter remanded by the Board in July 2011 for further development.


FINDINGS OF FACT

1.  A right knee injury in service is not shown; a right knee disability was not manifested in service; arthritis of the right knee was not manifested in the first postservice year; and a preponderance of the evidence is against a finding that the Veteran's current right knee disability is related to his military service, to include as due to his duties as a yeoman therein.

2.  A left knee injury in service is not shown; a left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and a preponderance of the evidence is against a finding that the Veteran's current left knee disability is related to his military service, to include as due to his duties as a yeoman therein.

3.  A low back injury in service is not shown; a low back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first postservice year; and a preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability is related to his military service, to include as due to his duties as a yeoman therein.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).

2.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).

3.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the rating decision on appeal, a January 2002 letter provided certain essential notice prior to the adjudication of his claims.  July 2005 and May 2009 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The May 2009 letter and a March 2006 letter also informed the appellant of disability rating and effective date criteria.  Most recently, an August 2012 supplemental statement of the case readjudicated the matters after the appellant and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's service treatment records (STRs), except for the report of his examination for entry into service, cannot be located and in February 2008 were certified to be unavailable.  All available pertinent post-service treatment records have been secured or certified by the medical care providers as being unavailable. The Social Security Administration (SSA) records have been obtained.  The RO arranged for VA examinations in March and May 2008 and, pursuant to remand by the Board, in December 2009.  The December 2009 VA examination is found to be adequate for rating purposes as it substantially complied with the April 2009 remand instructions.  In this regard, it is noted that the examiner reviewed the Veteran's medical history, including his lay testimony concerning his duties as a yeoman while on active duty, and preformed an extensive medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In September 2012, the Veteran's representative notified the Board that they had no additional evidence to submit.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Factual Background

As was noted, the Veteran's STRs are not available, except for the report of his examination at entry into service that shows no pertinent abnormality.  Records of postservice treatment include a January 1987 statement from a private physician who noted a history of various post-service (including work-related) injuries.  It was noted that in May 1984, while the Veteran was driving a fuel tanker truck, his vehicle was struck by a tow vehicle that was pulling baggage carts.  He reported he was thrown about the cab of his truck and following the incident his complaints included back and knee pain.  He was given physical therapy and a back support.  

The Veteran also reported a history of a vehicular accident in June 1984.  Examination, including X-rays, in December 1985 resulted in impressions of chronic strain, lumbosacral spine, without radiculopathy; and post-contusion, right knee.  He was involved in another motor vehicle accident in April or May 1986 while driving a bus that was struck in the rear by another bus.  His current complaints included low back and right knee pain.  X-rays of the lumbar spine showed some narrowing of the lumbosacral disc space, posteriorly.  X-rays of the knees showed some calcification in the medial joint compartment of the right knee.  The physician attributed the low back disability to the 1984 and 1986 injuries and the knee disability to the 1984 injuries.

An August 1988 report by a Dr. H. F. Grant notes that the Veteran's private vehicle was struck by another car in June 1988 and thereafter his complaints included back pain.
 
A May 1991 private treatment report shows that the Veteran sustained a right knee injury in a fall several days prior.  A right knee hemarthrosis was performed.  1992 treatment records show that the Veteran reported having injured his right knee while playing basketball several years earlier.  Surgery to repair medial and lateral meniscal tears was performed in March 1992.  March 1997 X-rays of the knees showed osteoarthritis bilaterally, with no significant changes since previous X-rays in September 1996.

October 2002 treatment records show that the Veteran was seen for low back pain after a fall.  X-rays showed mild narrowing of the intervertebral disc space of L2-3, with anterior spur formation due to degeneration.  Additional records show treatment for low back and bilateral knee arthritis.  

On March 2008 VA examination, the Veteran gave a history of having sustained multiple strains of the low back and knees while serving as a yeoman aboard ship. He stated that the injuries were associated with repetitive lifting and carrying of naval equipment and supplies onto and aboard ship.  After examination of the Veteran in March 2008, and review of the medical records in the Veteran's claims file, in May 2008, the examiner stated that an opinion regarding whether the Veteran's current knee and low back disabilities (lumbar degenerative disk and joint disease and bilateral knee degenerative disc disease) are related to service could not be provided without resort to speculation (as the Veteran's service medical records were unavailable).

A May 2008 private treatment record notes that the Veteran had a fall the previous week and complained of pain throughout his body.  A July 2009 private treatment record notes that he was involved in a motor vehicle accident in June 2009 with head trauma.  The record also notes his left knee was swollen.

On December 2009 VA examination, the Veteran gave a history of injuries in service, including being struck on his knees and legs while aboard ship, having pain while lifting and carrying heavy loads during service, and having low back pain while on active duty.  The additional reports of injury in motor vehicle accidents in May and June 1984, and March 1986, and knee surgery in 1992 were also reviewed.  The examiner opined that based on the available evidence, the Veteran's current lumbar and bilateral knee disabilities are less likely than not related to military service, but more likely related to aging, attrition, and documented injury after separation.

C. Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in the Veteran's claims files and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As was noted, the Veteran's STRs are unavailable, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran identified numerous sources for records of treatment he received for knee and low back disabilities, which have been associated with the claims file or determined to be unavailable.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's main contention is that his bilateral knee and low back disabilities are due to injuries that he sustained in a fall onboard ship, the CV-59, while loading and unloading supplies and heavy equipment.  He has also reported (on March 2008 VA examination) that his knee and back strains and contusions were associated with repetitive lifting and toting of naval equipment and supplies onto and aboard the ship.  It is noted that the Veteran was described as a "poor historian" during the 2009 VA examination, as he could not recall specifically when his knees or back started to bother him, other than that his knees had bothered him "for a while" and that he had back pain "way back."  Also, while he reported he was sure that he injured his knees on active duty, he was unsure how he had injured them.  He believed he hit his knees on "knee-knockers" on ship, he fell on his knees, and he had pain with lifting and carrying heavy loads.  He could provide no specifics with respect to any back injury in service.  

The Veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 471 (1994) (finding that "competent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  As such work would be consistent with his military occupational specialty of yeoman, the Board finds he is competent to provide testimony regarding the tasks that he performed and his participation in such activities is acknowledged.

Right Knee

The Veteran claims that he sustained injuries of his right knee while working as a yeoman onboard ship during service and that those duties themselves caused his right knee disability.  As noted, he is competent to testify about those activities during service and the Board finds them credible. However, the record does not show any mention of specific injury of the knee during service and no mention of knee disability prior to the intercurrent (1984) work-related injury.

The May 2008 VA examiner stated he was unable to opine regarding the etiology of the Veteran's right knee disability given the lack of STRs.  The opinion offered in December 2009 was based on a review of the record, and included an explanation of the rationale for the opinion, it has substantial probative value.  Notably, the examiner identified a more likely etiology for the disability than injury/activity in service, i.e., the documented postservice injuries.

The Veteran's statements relating his current right knee disability to his activities in service are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology.  The matter of a nexus between his current right knee arthritis and remote events in service is a complex medical question regarding the development of musculoskeletal pathology that requires specific diagnostic testing (i.e. X-ray) to diagnose.  See Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed. Cir. 2007).

To the extent that by his statements the Veteran seeks to establish service connection for his knees or back based on continuity of symptoms from an injury in service (see 38 C.F.R. § 3.303(c)), his account lacks credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  Any account reporting continuous manifestation of knee or back symptoms since service is self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Board also finds the Veteran lacks credibility because numerous health care providers have described him as a "poor historian" and only "partially credible."  The latter comment was made with specific reference to his contentions regarding his knee.  See SSA Consultation Request dated September 25, 2001).

Arthritis of the right knee was not demonstrated within one year following the Veteran's discharge from active duty.  The only competent (medical opinion) evidence of record regarding the etiology of the Veteran's right knee disability is to the effect that such disability is less likely than not related to military service, but more likely related to aging, attrition, and documented postservice injuries.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  Accordingly, it must be denied.

Left Knee

The Veteran also alleges he sustained a left knee injury in service, and also that his left knee disability is due to strenuous duties he was assigned in service.  The facts in this matter are similar to those presented regarding his right knee disability.  There is no evidence that arthritis of the left knee was manifested within a year following the Veteran's discharge from active duty.  The record shows the Veteran sustained a postservice knee injury in a work-related accident in May 1984.  As with respect to the right knee, the December 2009 examiner opined, in essence, that the Veteran's left knee disability was unrelated to his service/activities therein.  The December 2009 medical opinion has substantial probative value as it is based on review of the evidentiary record; reflects familiarity with the factual evidence; and is accompanied by an explanation of rationale (which identifies more likely, postservice, etiology for the left knee disability).  As there is no competent (medical) evidence to the contrary, the opinion is persuasive.

Once again, the Veteran's accounts of a left knee injury in service are not credible (because they are self-serving and unsupported by factual data), and his statements relating his left knee disorder to injury or activities in service are not probative evidence, as he a layperson, and therefore not competent to opine regarding medical etiology (in the absence of credible evidence of continuity); he does not cite to supporting factual data, or medical literature or opinion evidence..

In summary, the preponderance of the evidence is against a finding of a left knee injury in service.  It is also against a finding that left knee arthritis was manifested within a year of service, and it is against a finding that a current left knee disability is related to the Veteran's service, including as due to his activities/duties therein.  Accordingly, the claim must be denied.

Low Back

The Veteran also alleges he is "pretty sure" he sustained a low back injury in service.  The record does show that he sustained low back injuries in work-related accidents in May 1984 and 1986, and that arthritis of the low back was first clinically noted in 2002 (many years after his discharge from active duty).  There is no postservice evidence of low back disability prior to the intercurrent work-related injuries.  Accordingly service connection for a low back disability on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (for lumbar arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

As with the knees, the only competent evidence regarding a nexus between the Veteran's low back disability and his service/activities therein, the opinion of the December 2009 examiner, is against the Veteran's claim.  The opinion is based on a review of (and reflects familiarity with) the record, and includes an explanation of rationale (which identifies nonservice etiological factors).  It has substantial probative value, and is persuasive.
As noted above, the Veteran's statements relating his low back disability to his service/activities or injury therein are not competent evidence, and his statements indicating continuity of symptomatology are not credible.

In light of the foregoing, the preponderance of the evidence is against this claim.  Accordingly, it must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


